LIQUOR STORES — CLOSING ON HOLIDAYS
The closing of licensed retail package stores is governed by provisions of Article XXVII, Section 6, Oklahoma Constitution and Title 37 Ohio St. 537 [37-537](c)(3) (1971); and is not affected by provisions of Title 25 Ohio St. 82.1 [25-82.1] (1971). The Attorney General has had under consideration your request for an interpretation and construction of certain constitutional and statutory provisions relating to the closing of licensed retail package stores on holidays. You specifically ask, the following question: When a holiday on which licensed retail package stores are required by law to close falls on a Sunday, are said package stores required to close on the following Monday under the provisions of 25 Ohio St. 82.1 [25-82.1] (1971)? Your question involves construction of an apparent conflict in provisions of State law. Article XXVII, Section 6, Oklahoma Constitution and Title 37 Ohio St. 537 [37-537](c)(3) (1971) provide that retail package stores shall be closed on certain designated days, including New Years Day, Memorial Day, the Fourth of July, Labor Day, Veterans Day, Thanksgiving Day and Christmas Day.  Title 25 Ohio St. 82.1 [25-82.1] (1971) designates dates of holidays in Oklahoma. The days set out above are included among this State's holidays. This legislation includes all State holidays and provides in part: " . . . if any of such holidays other than Sunday at any time fall on Sunday the succeeding Monday shall be a holiday in that year." Article XXVII, Section 6, supra, and Title 37 Ohio St. 537 [37-537](c)(3) (1971), supra, specifically deal with days on which retail package stores are to close. Title 25 Ohio St. 82.1 [25-82.1] (1971) deals with holidays generally. Our Supreme Court in Koch v. Oklahoma Turnpike Authority, 208 Okl. 556, 257 P.2d 790, held: "Where there are two provisions of statutes, one of which is special and particular and clearly includes matter in controversy, and special statute covering subject prescribes different rules and procedures from those in general statute the special statute, not the general statute governs." This State's liquor laws specifically designate that retail package stores are to be closed on certain days and make no mention of the term "holiday". The rule of construction announced in Koch, supra, requires the conclusion that a statute relating to holidays generally would have no application to the closing requirements imposed upon retail package stores. Therefore, licensed retail package stores need not close on the Monday following holidays which fall on Sunday, since the closing of licensed package stores is governed by the cited provisions of this State's liquor laws.  The above considered, it is the opinion of the Attorney General that your question be answered, as follows: The closing of licensed retail package stores is governed by provisions of Article XXVII, Section 6, Oklahoma Constitution and Title 37 Ohio St. 537 [37-537](c)(3) (1971); and is not affected by provisions of Title 25 Ohio St. 82.1 [25-82.1] (1971).  (Jeff L. Hartmann)